1                                                   HONORABLE ROBERT S. LASNIK

2

3

4

5

6

7                       UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
     NORTHWEST SHEET METAL WORKERS                 No. 2:19-mc-00036 RSL
9    ORGANIZATIONAL TRUST, et al.,
10                           Plaintiffs,           JUDGMENT AND ORDER TO PAY
11     v.
12   MIKE MATTILA,
13                           Defendants,
14     and
15   MM COMFORT SYSTEMS,
16                           Garnishee.
17

18                                  Judgment Summary

19   Judgment Creditor              Northwest Sheet Metal Workers Organizational Trust,
                                    et al.
20
     Garnishment Judgment Debtor    Mike Mattila
21                                  23209 58th St., E
                                    Buckley, WA 98321
22
     Garnishment Judgment Amount    $196,155.17
23   Costs Judgment Debtor          MM Comfort Systems
                                    Payroll/HR
24                                  18103 NE 68th St, Suite C200
                                    Redmond, WA 98052
25                                  425-533-9058
26

                                                             MCKANNA BISHOP JOFFE, LLP
JUDGMENT AND ORDER TO PAY - Page 1                                ATTORNEYS AT LAW
                                                                    1635 NW Johnson St
                                                                    Portland, OR 97209
                                                     Telephone: 503-226-6111 g Facsimile 503-226-6121
1     Attorney for Judgment Creditor     Noah S. Warman
                                         McKanna Bishop Joffe, LLP
2                                        1635 NW Johnson St
                                         Portland, OR 97209
3                                        503-821-0959
                                         nwarman@mbjlaw.com
4

5            IT APPEARING THAT Garnishee was indebted to Defendant in the nonexempt

6    amount of $1,585.22; that at the time the writ of garnishment was issued Defendant was

7    employed by or maintained a financial institution account with Garnishee, or Garnishee had

8    in its possession or control funds, personal property, or effects of Defendant; now, therefore,

9    it is hereby

10           ORDERED, ADJUDGED, AND DECREED that Plaintiffs are awarded judgment

11 against Garnishee in the amount of $1,585.22. Garnishee shall pay its judgment amount to

12 Northwest Sheet Metal Workers Trust Funds. Any payment directed to Plaintiff shall be

13 mailed to counsel for Plaintiffs as follows:

14                  Noah S. Warman
                    McKanna Bishop Joffe, LLP
15                  1635 NW Johnson St
                    Portland, OR 97209
16
     Garnishee is advised that the failure to pay its judgment amount may result in execution of
17
     the judgment, including garnishment.
18
             Dated this 8th day of July, 2019.
19

20
                                                      A
21
                                                      Robert S. Lasnik
22                                                    United States District Judge

23 Presented by:
   Noah S. Warman
24 McKanna Bishop Joffe, LLP
   503-821-0959
25 nwarman@mbjlaw.com
   of Attorneys for Plaintiff
26

                                                                     MCKANNA BISHOP JOFFE, LLP
JUDGMENT AND ORDER TO PAY - Page 2                                        ATTORNEYS AT LAW
                                                                            1635 NW Johnson St
                                                                            Portland, OR 97209
                                                             Telephone: 503-226-6111 g Facsimile 503-226-6121
